DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claims 2, 9, and 17 recite the limitation "the wearable device".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,957,299.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Patent No. 10,957,299
Instant Application No. 17/182,949
1. 	A method comprising: 
detecting, via a microphone array of a wearable device, sounds from one or more sound sources in a local area of the wearable device; 
estimating acoustic transfer functions associated with the sounds; 
estimating a direction of arrival (DoA) of a sound source in the one or more sound sources; 
calculating a first confidence level for the direction of arrival estimate; 
tracking a movement of the sound source; 
calculating a second confidence level for the movement of the sound source; and 
updating, in response to the movement of the sound source, the acoustic transfer functions based in part on the first confidence level and the second confidence level. 
2. 	The method of claim 1, further comprising classifying the sound source based on a classification library. 
3. 	The method of claim 1, further comprising isolating a signal from the sound source from other sound sources in the local area of the wearable device. 








4. 	The method of claim 2, further comprising calculating a third confidence level for the classifying, and a fourth confidence level for a beamforming process. 
5. 	The method of claim 4, further comprising updating the acoustic transfer functions based on at least one of the third confidence level or the fourth confidence level. 
6. 	The method of claim 1, wherein the tracking comprises: 
storing values for the number and locations of the one or more sound sources over time; and 
detecting a change in at least one of the number or the locations. 
7. 	The method of claim 1, further comprising: 
updating sound filters based in part on the updated acoustic transfer functions; and 
presenting audio content based on the updated sound filters. 
8. 	An audio system comprising: 
a microphone array configured to detect sounds from one or more sound sources in a local area of the audio system; and 
a controller configured to: 
detect, via a microphone array of a wearable device, sounds from one or more sound sources in a local area of the wearable device; 
estimate acoustic transfer functions associated with the sounds; 
estimate a direction of arrival (DoA) of a sound source in the one or more sound sources; 
calculate a first confidence level for the direction of arrival estimate; 
track a movement of the sound source; 
calculate a second confidence level for the movement of the sound source; and 
update, in response to the movement of the sound source, the acoustic transfer functions based in part on the first confidence level and the second confidence level. 
9. 	The audio system of claim 8, wherein the controller is further configured to classify the sound source based on a classification library. 
10. 	The audio system of claim 8, wherein the controller is further configured to isolate a signal from the sound source from other sound sources in the local area of the wearable device. 










11. 	The audio system of claim 9, wherein the controller is further configured to calculate third confidence level for the classifying, and a fourth confidence level for a beamforming process. 
12. 	The audio system of claim 11, wherein the controller is further configured to update the acoustic transfer functions based on at least one of the third confidence level or the fourth confidence level. 
13. 	The audio system of claim 8, wherein the tracking of the movement comprises: 
storing values for the number and locations of the one or more sound sources over time; and 
detecting a change in at least one of the number or the locations. 
14. 	The audio system of claim 8, wherein the controller is further configured to: 
update sound filters based in part on the updated acoustic transfer functions; and 
present audio content based on the updated sound filters. 
15. 	The audio system of claim 8, wherein the controller is further configured to generate a notification of the movement of the sound source. 
16. 	A non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions when executed causing the processor to perform actions comprising: 
detecting, via a microphone array of a wearable device, sounds from one or more sound sources in a local area of the wearable device; 
estimating acoustic transfer functions associated with the sounds; 
estimating a direction of arrival (DoA) of a sound source in the one or more sound sources; 



calculating a first confidence level for the direction of arrival estimate; 
tracking a movement of the sound source; 
calculating a second confidence level for the movement of the sound source; and 
updating, in response to the movement of the sound source, the acoustic transfer functions based in part on the first confidence level and the second confidence level. 
17. 	The non-transitory computer-readable storage medium of claim 16, the actions further comprising classifying the sound source based on a classification library. 
18. 	The non-transitory computer-readable storage medium of claim 17, the actions further comprising calculating a third confidence level for the classifying, and a fourth confidence level for a beamforming process. 
19. 	The non-transitory computer-readable storage medium of claim 17, the actions further comprising: 
updating sound filters based in part on the updated acoustic transfer functions; and 
presenting audio content based on the updated sound filters. 
20. 	The non-transitory computer-readable storage medium of claim 16, the actions further comprising isolating a signal from the sound source from other sound sources in the local area of the wearable device.
1. 	A method comprising: 
estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; 
classifying, based on a classification library, a sound source in the one or more sound sources; (claim 2 of US Pat.)

calculating a first confidence level for the classifying; 


calculating a second confidence level for a beamforming process for the sound source; and 
updating the acoustic transfer functions based in part on the first confidence level and the second confidence level. 





2. 	The method of claim 1, further comprising isolating a signal from the sound source from other sound sources in the local area of the wearable device. 
3. 	The method of claim 1, further comprising estimating a direction of arrival (DoA) of the sound source (claim 1 of US Pat.). 
4. 	The method of claim 3, further comprising calculating a third confidence level for the DoA estimate, and a fourth confidence level for a tracking estimate. 
5. 	The method of claim 4, further comprising updating the acoustic transfer functions based on at least one of the third confidence level or the fourth confidence level. 





6. 	The method of claim 1, further comprising: 
storing values for the number and locations of the one or more sound sources over time; and 
detecting a change in at least one of the number or the locations. 
7. 	The method of claim 1, further comprising: 
updating sound filters based in part on the updated acoustic transfer functions; and 
presenting audio content based on the updated sound filters. 
8. 	An audio system comprising: 
a microphone array configured to detect sounds from one or more sound sources in a local area of the audio system; and 
a controller configured to: 




estimate acoustic transfer functions associated with the sounds; 
classify, based on a classification library, a sound source in the one or more sound sources (claim 9 of US Pat.); 
calculate a first confidence level for the classifying; 


calculate a second confidence level for a beamforming process for the sound source; and 
update the acoustic transfer functions based in part on the first confidence level and the second confidence level. 





9. 	The audio system of claim 8, wherein the controller is further configured to isolate a signal from the sound source from other sound sources in the local area of the wearable device. 
10. 	The audio system of claim 8, wherein the controller is further configured to estimate a direction of arrival (DoA) of the sound source (claim 8 of US Pat.). 
11. 	The audio system of claim 10, wherein the controller is further configured to calculate a third confidence level for the DoA estimate, and a fourth confidence level for a tracking estimate. 
12. 	The audio system of claim 11, wherein the controller is further configured to update the acoustic transfer functions based on at least one of the third confidence level or the fourth confidence level. 







13. 	The audio system of claim 8, wherein the controller is further configured to: 
store values for the number and locations of the one or more sound sources over time; and 
detect a change in at least one of the number or the locations. 
14. 	The audio system of claim 8, wherein the controller is further configured to: 
update sound filters based in part on the updated acoustic transfer functions; and 
present audio content based on the updated sound filters. 
15. 	The audio system of claim 8, wherein the controller is further configured to generate a notification of a movement of the sound source. 
16. 	A non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions when executed causing the processor to perform actions comprising: 




estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; 
classifying, based on a classification library, a sound source in the one or more sound sources (claim 17 of US Pat.); 
calculating a first confidence level for the classifying; 


calculating a second confidence level for a beamforming process for the sound source; and 
updating the acoustic transfer functions based in part on the first confidence level and the second confidence level. 

18. 	The non-transitory computer-readable storage medium of claim 16, the actions further comprising estimating a direction of arrival (DoA) of the sound source (claim 16 of US Pat.). 
19. 	The non-transitory computer-readable storage medium of claim 18, the actions further comprising calculating a third confidence level for the DoA estimate, and a fourth confidence level for a tracking estimate. 
20. 	The non-transitory computer-readable storage medium of claim 16, the actions further comprising: 
updating sound filters based in part on the updated acoustic transfer functions; and 
presenting audio content based on the updated sound filters.
17. 	The non-transitory computer-readable storage medium of claim 16, the actions further comprising isolating a signal from the sound source from other sound sources in the local area of the wearable device.


                            Allowable Subject Matter
Claims 1, 3-8, 10-16 and 18-20 would be allowable once the nonstatutory obviousness-type double patenting rejection has been overcome and the following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, Jensen et al. (US Pub. 20180359572) discloses a method comprising: estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; calculating for a beamforming process for the sound source; and updating the acoustic transfer functions.  
However, Jensen fails to teach the combination of a method comprising: estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; classifying, based on a classification library, a sound source in the one or more sound sources; calculating a first confidence level for the classifying; calculating a second confidence level for a beamforming process for the sound source; and updating the acoustic transfer functions based in part on the first confidence level and the second confidence level.
Regarding independent claim 8, the closest prior art of record, Jensen, discloses an audio system comprising: a microphone array configured to detect sounds from one or more sound sources in a local area of the audio system; and a controller configured to: estimate acoustic transfer functions associated with the sounds; calculate for a beamforming process for the sound source; and update the acoustic transfer functions based in part on the first confidence level and the second confidence level.  
However, Jensen fails to teach the combination of an audio system comprising: a microphone array configured to detect sounds from one or more sound sources in a local area of the audio system; and a controller configured to: estimate acoustic transfer functions associated with the sounds; classify, based on a classification library, a sound source in the one or more sound sources; calculate a first confidence level for the classifying; calculate a second confidence level for a beamforming process for the sound source; and update the acoustic transfer functions based in part on the first confidence level and the second confidence level.  
Regarding independent claim 16, the closest prior art of record, Jensen discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions when executed causing the processor to perform actions comprising: estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; calculating for a beamforming process for the sound source; and updating the acoustic transfer functions based in part on the first confidence level and the second confidence level.  
However, Jensen fails to teach the combination of a non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions when executed causing the processor to perform actions comprising: estimating acoustic transfer functions associated with sounds from one or more sound sources in a local area; classifying, based on a classification library, a sound source in the one or more sound sources; calculating a first confidence level for the classifying; calculating a second confidence level for a beamforming process for the sound source; and updating the acoustic transfer functions based in part on the first confidence level and the second confidence level.  The distinct features, as disclosed in independent claims 1, 8 and 16 render the claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654